REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-29 in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found to disclose, or suggest a bone fixation assembly comprising: an elongate fixation member comprising: a central longitudinal axis; a distal portion couplable to a first bone fragment of a bone; a proximal portion, at a fixed location relative to the distal portion, couplable to a second bone fragment of the bone to provide fixation of the second bone fragment relative to the first bone fragment; a flexible tensioning element couplable to the first and second portions of the elongate fixation member to secure the elongate fixation member to the bone, wherein: the flexible tensioning element is configured to span a bone fracture intermediate the first bone fragment and the second bone fragment to preload the bone fracture in compression to resist tensile force imparted across the bone fracture, thereby maintaining fixation of the first bone fragment relative to the second bone fragment.
Furthermore, no references, or reasonable combination thereof, could be found to disclose, or suggest a bone fixation assembly comprising: an elongate fixation member comprising: a central longitudinal axis an unthreaded distal portion couplable to a first bone fragment of a bone; and an unthreaded proximal portion couplable to a second bone fragment of the bone to provide fixation of the second bone fragment relative to the first bone fragment; and a flexible tensioning element couplable to the proximal portion and the distal portion of the elongate fixation member to secure the elongate fixation member to the bone; wherein the flexible tensioning element is configured to span a bone fracture intermediate the first bone fragment and the second bone fragment to preload the bone fracture in compression to resist tensile force imparted across the bone fracture, thereby maintaining fixation of the first bone fragment relative to the second bone fragment.
Furthermore, no references, or reasonable combination thereof, could be found to disclose, or suggest a method of fixing a first bone fragment of a bone relative to a second bone fragment of the bone, the method comprising: forming one or more first bone tunnels in the first bone fragment; forming one or more second bone tunnels in the second bone fragment; coupling a first portion of an elongate fixation member to the first bone fragment; coupling a second portion of the elongate fixation member to the second bone fragment to provide fixation of the second bone fragment relative to the first bone fragment; passing a flexible tensioning element through the one or more first bone tunnels and the one or more second bone tunnels; coupling the flexible tensioning element to the first portion of the elongate fixation member and the second portion of the elongate fixation member to secure the elongate fixation member to the bone; and spanning a bone fracture, exterior to the bone, intermediate the first bone fragment and the second bone fragment with the flexible tensioning element to preload the bone fracture in compression to resist tensile force imparted across the bone fracture, thereby maintaining fixation of the first bone fragment relative to the second bone fragment. 
Furthermore, no references, or reasonable combination thereof, could be found to disclose, or suggest a method of fixing a first bone fragment of a bone relative to a second bone fragment of the bone, the method comprising: forming one or more first bone tunnels in the first bone fragment; forming one or more second bone tunnels in the second bone fragment; coupling a first portion of an elongate fixation member to the first bone fragment; coupling a second portion of the elongate fixation member to the second bone fragment, such that the elongate fixation member spans a bone fracture intermediate the first bone fragment and the second bone fragment, to provide fixation of the second bone fragment relative to the first bone fragment; passing a flexible tensioning element through the one or more first bone tunnels and the one or more second bone tunnels; coupling the flexible tensioning element to the first portion of the elongate fixation member and the second portion of the elongate fixation member to secure the elongate fixation member to the bone; and spanning a bone fracture intermediate the first bone fragment and the second bone fragment with the flexible tensioning element to preload the bone fracture in compression to resist tensile force imparted across the bone fracture, thereby maintaining fixation of the first bone fragment relative to the second bone fragment.
Furthermore, no references, or reasonable combination thereof, could be found to disclose, or suggest a method of fixing a first bone fragment of a bone relative to a second bone fragment of the bone, the method comprising: forming one or more first bone tunnels in the first bone fragment; forming one or more second bone tunnels in the second bone fragment; inserting a first portion of an elongate fixation member into a first intramedullary canal of the first bone fragment; inserting a second portion of the elongate fixation member into a second intramedullary canal the second bone fragment to provide fixation of the second bone fragment relative to the first bone fragment; passing a flexible tensioning element through the one or more first bone tunnels and the one or more second bone tunnels; coupling the flexible tensioning element to the first portion of the elongate fixation member and the second portion of the elongate fixation member to secure the elongate fixation member to the bone; and spanning a bone fracture intermediate the first bone fragment and the second bone fragment with the flexible tensioning element to preload the bone fracture in compression to resist tensile force imparted across the bone fracture, thereby maintaining fixation of the first bone fragment relative to the second bone fragment.
Tipirneni et al. (U.S. Publication No.2009/0306718 A1; hereinafter “Tipirneni”) disclose the claimed invention except for wherein the elongate fixation member comprises a distal portion couplable to a first bone fragment of a bone, and a proximal portion at a fixed location relative to the distal portion.  Tipirneni further fails to disclose an unthreaded distal portion couplable to a first bone fragment of a bone, and an unthreaded proximal portion couplable to a second bone fragment of the bone.  Tipirneni further fails to disclose spanning a bone fracture, exterior to the bone, intermediate the first bone fragment and the second bone fragment with the flexible tensioning element to preload the bone fracture in compression to resist tensile force imparted across the bone fracture, thereby maintaining fixation of the first bone fragment relative to the second bone fragment.  Tipirneni further fails to disclose coupling a second portion of the elongate fixation member to the second bone fragment, such that the elongate fixation member spans a bone fracture intermediate the first bone fragment and the second bone fragment, to provide fixation of the second bone fragment relative to the first bone fragment.  Tipirneni further fails to disclose inserting a first portion of an elongate fixation member into a first intramedullary canal of the first bone fragment; inserting a second portion of the elongate fixation member into a second intramedullary canal the second bone fragment to provide fixation of the second bone fragment relative to the first bone fragment.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Negrelli whose telephone number is (571)270-7389.  The examiner can normally be reached on Monday-Friday, between 8:00am to 4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA  NEGRELLI/
Examiner, Art Unit 3773
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773